Citation Nr: 1610724	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  08-36 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder (other than major depressive disorder), to include posttraumatic stress disorder (PTSD) and dysthymia.  

2.  Entitlement to service connection for bilateral hearing loss, including as a result of noise exposure, to include as secondary to type II diabetes mellitus.  

3.  Entitlement to service connection for a vision disability, including retinopathy, to include as secondary to type II diabetes mellitus.  

4.  Entitlement to an initial rating in excess of 10 percent for right upper extremity neuropathy. 

5.  Entitlement to an initial rating in excess of 10 percent for left upper extremity neuropathy. 

6.  Entitlement to an initial rating in excess of 10 percent for right lower extremity neuropathy, prior to March 23, 2010, and in excess of 20 percent thereafter.   

7.  Entitlement to an initial rating in excess of 10 percent, for left lower extremity neuropathy, prior to March 23, 2010, and in excess of 20 percent thereafter.  

8.  Entitlement to an increased rating for type II diabetes mellitus with hypertension and nephropathy, currently rated as 20 percent disabling.  

9.  Entitlement to a total rating based upon individual employability (TDIU).  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968, and from February 1981 to December 1981.  

This matter comes before the Board of Veterans' Appeals (Board) received from January 2008 and August 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2009 the Veteran withdrew his request for a hearing.  

In June 2010, the RO granted initial higher 20 percent ratings for right and left lower extremity neuropathy, effective March 23, 2010.  As the increases do not represent a full grant of the benefits sought, the initial increased ratings claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, the issues are characterized as reflected the title page.  

In August 2012, the Veteran perfected an appeal with respect to entitlement to service connection for bilateral hearing loss and a vision disability.  The issues were certified on appeal to the Board in December 2015.  As such, the issues are reflected on the title page.

In June 2013, the Board remanded the case for additional development.  As noted in the remand, a claim for service connection for an acquired psychiatric disorder, namely major depression, was previously denied by a July 1987 Board decision.  As such, the issue has been characterized as reflected on the title page to comport with the procedural posture of the claim.  

In February 2014, the Veteran revoked the power of attorney of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the issue of entitlement to service connection for a psychiatric disorder (other than major depression) for a VA examination to obtain an etiological opinion, noting that the examiner was to accept as fact that the Veteran's claimed stressors regarding patrolling for the enemy during service in Vietnam was related to the Veteran's fear of hostile military activity.  Although the July 2013 VA examination report reflects the Veteran's history included having been assigned to a 'REACTION PATROL UNIT' during service in Vietnam, the stressor upon which the opinion is based, and which was determined not to meet Criterion A for a diagnosis of PTSD, was noted to be the Veteran having been reminded of his family upon seeing children and older civilians while performing searches of villages.  

In addition, the diagnosis entered was dysthymia and no opinion was provided as to the likelihood that the Veteran's dysthymia is related to service.  Thus, the Board finds that the July 2013 VA opinion is not completely adequate for a determination.  As such, the Veteran is to be scheduled for another examination to obtain an adequate etiological opinion with respect to a current psychiatric disorder.  

In addition, the Veteran seeks higher ratings for his service-connected diabetes mellitus with hypertension and nephropathy, and associated neurologic impairment of the upper and lower extremities.  In an August 2013 submission, he indicated that his diabetes mellitus and associated neurologic impairment of the upper and lower extremities is worse since VA examination in March and April 2010.  

In view of the evidence and the Veteran's assertions, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of his service-connected diabetes mellitus with hypertension and nephropathy, as well as the associated neurologic impairment of the upper and lower extremities.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As the Veteran asserts that he has decreased visual acuity due to retinopathy as a complication of service-connected diabetes mellitus, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on the other is made.  As such, a decision with respect to entitlement to service connection for decreased visual acuity, including retinopathy due to diabetes mellitus, is deferred.  

In addition, as reflected in his May 2012 notice of disagreement (NOD), the Veteran asserts entitlement to service connection for bilateral hearing loss, including as a result of loud noise exposure during service, to include as secondary to service-connected diabetes mellitus.  The March 2012 VA audio examination report reflects bilateral sensorineural hearing loss.  

The examiner noted that it is well documented that diabetes could have a serious negative impact on hearing, as studies suggest that diabetics are susceptible to hearing problems because the disease may damage the nerves and blood vessels of the inner ear producing permanent damage to the inner ear structures.  It was further noted that hearing loss could also be the result of the normal aging process, and that in the Veteran's case, the presence of asymmetrical fluctuating symptoms of sensory hearing loss and dizziness could be due to other serious medical etiologies that should be ruled out by a physician with additional testing, such as radiologic imaging and other tests, and must be included prior to a decision with respect to whether diabetes is the cause of the Veteran's hearing loss.  As such, additional development is necessary with respect to the claim of entitlement to service connection for hearing loss.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Because the outcome of the increased rating and service connection claims may impact the claim of entitlement to a TDIU, the claims are inextricably intertwined.  See Harris at 183 (1991).  As such, a determination with respect to the TDIU claim, at this point, would be premature.  

The Board notes that the January 2014 supplemental statement of the case reflects that the Veteran's VA Vocational Rehabilitation folder was received and reviewed.  The records do not appear to be located in the electronic record.  As such, on remand, the records should be associated with the Veteran's electronic file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records since January 2014.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Associate the Veteran's VA Vocational Rehabilitation records with his electronic file.  

3.  After completion of the above, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a psychiatric disorder, to include PTSD and dysthymia, is related to his active service.  

In rendering the opinion, the examiner is to accept as fact and discuss the Veteran's in-service stressor of having fear of hostile military activity while patrolling for the enemy during service in Vietnam.  

A rationale for all opinions expressed should be provided.  

4.  Schedule the Veteran for a VA hearing examination by a physician.  The entire file must be reviewed by the physician.  

The physician is to conduct all indicated tests, to include radiologic imaging.  

The physician is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral sensorineural hearing loss had its onset during service or within the initial year after separation, or is otherwise related to service, including as a result of noise exposure, or is caused or aggravated by service-connected diabetes mellitus with hypertension and nephropathy. 

In rendering the opinion, the physician should address the presence of asymmetrical fluctuating symptoms of sensory hearing loss and dizziness.  

A rationale for all opinions expressed should be provided.  

5.  Schedule the Veteran for a VA type II diabetes mellitus examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to describe the Veteran's symptoms due to diabetes mellitus with hypertension and nephropathy, and associated neurologic impairment of the upper and lower extremities in detail, to specifically include whether regulation of activities is required, as well as any other associated complications, to include any vision complications.

"Regulation of activities" is the avoidance of strenuous occupational and recreational activities.

The examiner should also take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to identify the functional impairment and limitations associated with the Veteran's service-connected disabilities (sleep disorder, type II diabetes mellitus with hypertension and nephropathy, and neuropathy of the upper and lower extremities) in regard to his daily life and employment.

A rationale for all opinions expressed should be provided.  

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

